Gregg, J. Individually, I have heretofore announced an opinion against the jurisdiction of this court in eases like this, which is an original petition filed in this court, December 26,1870, in which, it is alleged that .the defendant was president of the Board of Registration, in said comity, for the year 1870. That the board had registered, or pretended to register, the voters of the county; that, before the 8th day of November, the registration was completed, and the books closed, and that it was the duty of the defendant, as soon as possible, to deposit the original books with the clerk of said county, and that he had frequently demanded said hooks of the defendant, hut he willfully and maliciously neglected to deposit the same, and a prayer for a mandamus, ordering and compelling him to deposit said hooks, etc. On the 9th of January, 1871, the defendant appeared here, and filed his response, in which he admits he was duly appointed and acting president of said Board of Registration, and that prior to the general election, held bn the 8th day of November, the voters of said county were, by him and his associate members of the hoard, duly registered; that he had delivered a certified copy of said books of registration, but the original hooks, so made by them, had not been delivered to the petitioner, hut would be so delivered as soon as possible; and that said books, at the time of filing the petition herein, were not ready for delivery. And concluded with a. demurrer clause to the petition. The cause was not submitted until the 18th day of December, 1871. The- thirteenth section of the registration law, approved July 15, 1868, among other things, provides that, “the registrars shall, as soon as possible, deposit with said clerk the original books of registration, which shall be kept and preserved among the records of the county,” etc. Other sections of that act provided -that, upon the close of the registration, the registrars, before the election, shall make certain copies of the registration books and furnish them to officers designated, and these provisions, being followed by the one quoted above, show the intention of the legislature to have been that, so soon as the registrars’ duties were closed, they should deposit the original books with the clerk of the county, that they might be preserved with the other records of the county. These duties had all been performed more than two months before the respondent filed his answer herein. lie gives no excuse for having so long failed tó comply with the law, but says he will file them as soon as possible, and more than a year after the time his duty required him to file such books, he submits his case to this court, without giving any reason for having so long neglected to so file the books. The response is wholly insufficient and a peremptory mandamus is awarded.